DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (WO 96/05532 A1).

Regarding claim 2, Marshall discloses wherein an imaging focal plane of one portion, transmitted through the astigmatism surface, of the image beam is different from an imaging focal plane of another portion transmitted through the astigmatism surface (Figures 11 & 12, “507,” re: different imaging focal planes).
Regarding claim 3, Marshall discloses wherein a transversal curvature of the astigmatism surface on a plane parallel to a plane formed by an X direction and a Z direction is different from a transversal curvature on a plane parallel to a plane formed by a Y direction and a Z direction, the X direction, the Y direction, and the Z direction are perpendicular to one another, and the image beam is transmitted along a direction parallel to the Z direction (page 4, paragraph 1, Claim 6, re: non-rotationally symmetrical about their respective optical axes).
Regarding claim 4, Marshall discloses wherein the astigmatism surface is a curved surface (page 4, paragraph 1, Claim 6, Figure 11, “505”).

Regarding claim 8, Marshall discloses wherein the display element comprises a plurality of arrayed display pixels and a plurality of light shielding regions configured to separate the plurality of display pixels (page 6, paragraph 2, re: LCD video screen).
Regarding claim 15, Marshall discloses wherein the lens having the astigmatism surface is a multi-focal lens (page 4, paragraph 1, re: adjustable focus lens). 
Regarding claim 17, Marshall discloses wherein the lens having the astigmatism surface may rotate, move, or tilt relative to the display element (page 4, paragraph 1).

Allowable Subject Matter
Claims 6, 7, 9-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 6: a head-mounted display device as claimed, specifically wherein the lens having the astigmatism surface has a Fresnel surface on the side close to the display element. 
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a head-mounted display device as claimed, specifically wherein another one of the plurality of lenses has a Fresnel surface on the side close to the display element.

The prior art fails to teach a combination of all the claimed features as presented in claims 11-14: a head-mounted display device as claimed, specifically wherein the lens having the astigmatism surface is a liquid lens.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a head-mounted display device as claimed, specifically wherein the astigmatism surface of the lens has a plurality of different astigmatism regions.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a head-mounted display device as claimed, specifically comprising a sensor and a control element, wherein the sensor is suitable for sensing an eyeball movement, and the control element controls the lens having the astigmatism surface according to the eyeball movement sensed by the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 30, 2021